             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
    v.                               )    Case No. 18-00343-CR-W-HFS
LAJUAN D. HOUSE                       )
                                      )
                                      )
Defendant.                            )

                                     ORDER

      A competency hearing was conducted on July 7, 2020, and Magistrate

Judge Lajuana M. Counts considered the forensic evaluation prepared by

Psychologist, Jason V. Dana, Psy.D, and dated June 3, 2020, in which Dr. Dana

determined that, at the present time, the defendant presented no significant

symptoms of a mental illness.

      After making an independent review of the record, the applicable law, and

opportunity for defendant to present an independent evaluation - which he

subsequently declined to do - Judge Counts determined that the defendant was

not currently suffering from a mental disease or defect which would prevent him




        Case 4:18-cr-00343-HFS Document 44 Filed 08/04/20 Page 1 of 2
from understanding the nature and consequences of the proceedings against him

or assisting in his defense. Thus, Judge Counts concluded that the defendant was

competent to proceed.

      To-date, no objections to the Report and Recommendation have been filed,

and the time in which to do so has expired. Thus, the findings and conclusions in

the Report and Recommendation (Doc. 43) are ADOPTED by the undersigned.


                                                   s/ HOWARD F. SACHS
                                                   Howard F. Sachs
                                                   United States District Court Judge


August 4 , 2020
Kansas City, Missouri




        Case 4:18-cr-00343-HFS Document 44 Filed 08/04/20 Page 2 of 2
